Citation Nr: 0611151	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to May 
1964. He died in May of 2002. The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision by the Atlanta Regional 
Office (RO) of the Department of Veterans Affairs (VA). In 
that decision, the RO denied service connection for the cause 
of the veteran's death.


FINDINGS OF FACT

1. The veteran died in May 2002 of cardiorespiratory arrest 
due to lung carcinoma.

2. At the time of this death, service connection had been 
established for intercostal neuralgia since August 1964 with 
a rating of 20 percent.

3.  A lung carcinoma was not manifested during service or 
within one year of separation from service, and is not shown 
to be causally or etiologically related to service.

4. A service-connected disability was neither the principal 
nor a contributory cause of the veteran's death.

5.  A disability of service origin is not shown to have 
caused, hastened, or materially or substantially contributed 
to the veteran's death.




CONCLUSION OF LAW

The cause of the veteran's death was not incurred in service, 
nor was it secondary to a service-connected disorder. 38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant contends that the veteran's service-connected 
disability was a contributing cause of his death, because 
that disability made it impossible to aggressively treat his 
lung cancer. A liberal reading of her claim suggests that by 
"service connected pulmonary condition," appellant could 
mean either the veteran's service-connected intercostal 
neuralgia, which was a neurological disorder, or his weakened 
overall lung condition, which was a pulmonary disorder. Both 
possibilities will be discussed.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related to the cause of death. 
In determining whether the service-connected disability 
contributed to death, it must be shown that it "contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection." 38 C.F.R. § 3.312 (emphasis added).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death. 38 C.F.R. § 3.312(c)(3).

The veteran's service medical records detail his struggle 
with recurrent spontaneous pneumothorax during his active 
service. He was briefly hospitalized in September, November, 
and December of 1957 for treatment, and ultimately underwent 
a thoracotomy and partial pleurectomy during an extended 
hospitalization from January to February of 1958. This 
surgical intervention resulted in intercostal neuralgia with 
a secondary moderate anxiety reaction, for which the veteran 
obtained service connection with a 20 percent disability 
evaluation effective upon his separation from service in May 
1964. He later developed chronic obstructive pulmonary 
disease (COPD), pulmonary fibrosis, and emphysema, and was 
diagnosed with metastatic adenocarcinoma of the lung in 
August 2001.

The veteran died in May of 2002 after lengthy treatment for 
lung cancer. His death certificate lists cardiorespiratory 
arrest due to lung carcinoma as the cause of death.

To establish service connection, the record must contain (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). 

Alternatively, with chronic disease shown as such in service 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected. 38 C.F.R. § 3.303(b). There is no 
evidence of chronic pulmonary disease as such in the 
veteran's service medical records, so service connection 
cannot be established on that basis.

In support of her claim for service connection, appellant has 
submitted her own statements and statements from two private 
physicians.

Appellant argues that the veteran's weakened lung condition 
made it impossible to perform surgery or otherwise 
aggressively treat his lung cancer. This argument is 
unsubstantiated by competent medical evidence. There is no 
indication that appellant has any specialized training in 
pulmonary medicine. She is not competent to report on matters 
of medical causation or treatment, and her statements are not 
probative.
 
Doctor Packer, in his undated letter of 2002, opined that the 
veteran's chronic lung condition "may well have been" a 
contributing factor to his lung carcinoma, and ultimately to 
his death. This opinion, however, is not accompanied by any 
rationale, nor supported by any clinical findings. It is thus 
without foundation and speculative, and entitled to little 
weight.  It is a basic principle in the adjudication of 
service connection claims that a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility. See 38 C.F.R. § 3.102 (2005). See 
also Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical 
nexus between the veteran's in-service radiation exposure and 
his fatal lung cancer years later was speculative at best, 
even where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative).  

Doctor Ayulo, in his letter of August 2002, opined that the 
veteran had had a progressive pulmonary condition since 1964, 
manifested as COPD, pulmonary fibrosis, and emphysema, which 
were the "determinates" in his life expiration in May 2002. 
Like Doctor Packer's letter, this opinion lacks a rationale. 
It is conclusory and speculative, and thus entitled to little 
weight. It also fails to link the veteran's chronic pulmonary 
disability to his lung carcinoma, which was the ultimate 
cause of death according to the veteran's death certificate.

Furthermore, none of the above statements links the veteran's 
chronic pulmonary disease, as such, to his active service. 
The veteran did suffer from recurrent pneumothoraxes and 
resultant neuralgia while in service, but there is no 
evidence that he suffered from COPD at that time, or that any 
injury or event in service caused his COPD.

The evidence against service connection consists of the 
November 2002 opinion of a VA physician. That opinion 
involved a review of the veteran's complete claims file, 
including all medical records on file. The physician opined 
that the type of cancer in question "has about the same 
result even in the presence of normal function in the 
lungs," and thus that the veteran's service-connected 
disability "had no part in his death." With this statement, 
the physician essentially isolates the veteran's lung cancer 
from any other disorder noted in the record, whether it be 
neuralgia or other generalized pulmonary problems. It is a 
clear, confident, specific assessment accompanied by a 
rationale and based on the record as a whole, and therefore 
is entitled to great weight.

The only evidence of record addressing a possible causal link 
between the disorder for which the veteran actually received 
service connection, namely neuralgia, and his death from lung 
carcinoma, is the same VA opinion of November 2002 noted 
above. That opinion flatly denied a causal link between the 
veteran's lung carcinoma and his service-connected 
"recurrent pneumothoraxes." Since no other evidence 
supports this theory, service connection cannot be granted on 
this basis.

Overall, the evidence in favor of service connection is 
outweighed by the pointed and well-grounded opinion by a VA 
examiner denying service connection. The record supports the 
conclusions that the veteran's chronic pulmonary disease was 
not caused by or incurred during service, and that, even if 
it was caused by service, it did not play a causal role in 
his death. The evidence overall stands against the claim, and 
is not in equipoise, and thus the benefit of the doubt is not 
for application.

VA must meet certain notice requirements and provide 
reasonable assistance to the appellant in pursuing her claim. 
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. In August 
2002, prior to the rating decision on appeal, appellant was 
provided with correspondence which informed her of the 
evidence needed to support her claim, what actions she needed 
to undertake, and how VA would assist her in developing her 
claim, among other things. VA has provided a medical opinion 
regarding service connection and carefully considered two 
private physicians' opinions. VA's duties to notify and 
assist have thus been fulfilled in this case.  That she was 
not provided information related to the potential effective 
date of any award is not prejudicial as the point is moot 
upon the denial of the claim.  


ORDER

Entitlement to service connection for cause of death is 
DENIED.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


